DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.

Status of Claims
This action is in reply to the communication filed on December 21, 2021.
Claims 1, 3, and 22 have been amended and are hereby entered.
Claim 6 has been canceled.
Claims 11 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being directed to a non-elected method of producing a textile fabric, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the 
Claims 1 – 3, 5, 7 – 10, and 22 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on April 26, 2021 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 2 and 8 - 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sadato (US20100071115).
As per claim 1, Sadato teaches:
A textile fabric comprising a plurality of yarns, the yarns comprising a yarn melting point and a plurality of fibers or filaments forming the yarns, a plurality of elevated areas of yarns and depressed areas of yarns formed by the plurality of yarns looping in and out of the fabric (Sadato teaches yarns comprising filaments that are formed into a fabric by woven or knit to create convexities and concavities on the surface [0009]. Examiner notes that a melting point is an inherent property of a filament)
A plurality of gaps disposed among surface filaments or fibers on an exposed surface of the plurality of yarns (Sadato teaches that yarns tend to have space among the filaments due to the structure of the yarn [0068].)
Melted resin from a plurality of particles, the melted resin located within the plurality of gaps (Sadato teaches that the fabric is coated on the surface with polymer dots [Abstract], which is interpreted as reading on the plurality of particles. Sadato teaches that the polymer dots can be melted and the melted polymer infiltrates the fabric through its surface and enters the gaps between the filaments forming the fabric, thereby more firmly binding to the fabric [0089].))
Wherein surface fibers or filaments on the exposed surface within the elevated areas of yarns protrude above the melted resin (As the melted resin is located within the plurality of gaps of the yarn, i.e. the interior of the yarns, it would naturally follow that there are surface fibers or filaments that protrude above the melted resin.)
Sadato does not specifically teach that the particles have a particle melting point lower than the yarn melting point.  However, Fig. 7 and Fig. 8 of Sadato show electron micrographs of fabrics coated with the polymer dots, where it can clearly be seen that the yarns of the textile still exist in an unmelted form, while the polymer dots have been melted. Based on this, it would naturally follow that the polymer dots have a lower melting point than the yarn melting point. 
As per claim 2, Sadato teaches:
The yarns comprise upper parts adjacent a top surface of the textile fabric and the melted particle resin is concentrated in the upper parts of yarns in the elevated areas of yarns (Table 3 in [0183] shows that the majority of the polymer dots are contained within the convexity of the fabric, i.e. the upper parts of the yarns.)
As per claim 8, Sadato teaches:
The particles in the plurality of particles comprise a particle diameter of from about 400 – 700 microns ([0006]: “A fabric of the present invention is a fabric having a surface which is coated with polymer dots, and is characterized in that the polymer dots have an average maximum diameter of 0.5 mm or less.” 0.5 mm is 500 microns, which is within the claimed range. It should be noted that in the case where the claimed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
As per claim 9, Sadato teaches:
The particles in the plurality of particles are dispersed at a weight of up to about 2.6 oz/yd2 ([0007]: “It is preferred that the surface-coating amount of the polymer dots ranges from 0.2 g/m2 to 3.0 g/m2.” This corresponds to an amount of 0.0059 – 0.088 oz/yd2, the entire range of which is within the claimed “up to” limitation. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).)
As per claim 10, Sadato teaches:
At least one of low-melting and non-melting particles configured to affect one or more of color, abrasion resistance, surface absorbency, repellency and bacterial resistance in a top surface of the textile fabric ([0062]: “In addition to the polyamide resin… various known additives such as water/oil-repellent agent, a flame retardant, a coloring agent, a delustering agent, a deodorant, an antibacterial agent, an antioxidant, a filler, a plasticizer, an ultraviolet light blocking agent, a luminous agent, and the like may be added to the 

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zafiroglu (US20090047465).
As per claim 22, Zafiroglu teaches:
A nonwoven layer formed with a plurality of filaments or a plurality of staple fibers, a plurality of gaps disposed among the filaments or staple fibers ([0051]: “The fibrous outer layer is shown to be formed of individual fibers placed in a nonwoven web.” As the nonwoven web is not a film, it would naturally follow that there are gaps disposed among the individual fibers.)
Melted particle resin from a plurality of particles dispersed in gaps and melted ([0119 – 0121]: teach that a polyamide adhesive particle was deposited onto a web of meltblown polypropylene microfibers. The adhesive melted partially and penetrated the outer fibrous layer.”)
The plurality of particles having a particle melting point lower than the filament melting point or the staple fiber melting point ([0070]: “Fibers of the fibrous outer layer should be of a material that melts at significantly higher temperature than the activation temperature of the adhesive layer.”)
The melted particle resin located in an upper strata of the textile fabric adjacent an exposed surface of the nonwoven layer of the textile fabric (As the polyamide adhesive is deposited and then melted, it would naturally follow that the resin would be located in the area of the nonwoven close to the side of the nonwoven fabric the resin was deposited on.)
Wherein surface filaments in the plurality of filaments or surface staple fibers in the plurality of staple fibers on the exposed surface of the nonwoven layer are free of melted particle resin ([0055]: “Generally, within elevated areas the outer strata of fibers are substantially free of contact with activated adhesive.” The outer strata is interpreted to mean the top layer of the nonwoven textile fabric.)

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sadato (US20100071115), as applied to claims 1, 2 and 8-10 above.
As per claim 7, Sadato teaches does not specifically teach that the plurality of gap widths comprise gap widths less than about 100 microns. However, Sadato seeks to coat the convexities of the surface of a knitted fabric so improve the abrasion resistance [0009] and to maximize the lightweightness of the fabric (Abstract). Given these two goals, it would have been obvious to minimize the gap width of the filaments in the yarns so that the polymer dots stay on the surface and extra polymer dots do not need to be applied, unnecessarily adding to the weight of the fabric. Sadato teaches that the polymer dots have an average maximum diameter ranging from 0.03 mm to 0.3 mm. Particularly for the lower end of this range, the gaps between the filaments would need to be less than 100 microns to maintain the polymer dots on the surface and the fabric and to prevent them from simply passing through the filament gaps.

Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sadato (US20100071115) as applied to claims 1, 2, and 7 - 10 above, in view of Shultz (US5891564).

As per claim 3, Sadato teaches:
A barrier layer attached to a bottom surface opposite a top surface of the textile fabric ([0091]: “A composite fabric of the present invention includes a flexible film and the fabric of the present invention laminated on the flexible film, and is characterized in that the flexible film is laminated on a side opposite to the surface of the fabric coated with polymer dots.”)
Sadato does not teach:
A macro-pattern embossed into the textile fabric, adjacent raised areas and adjacent lowered areas spaced at intervals wider than spacing between adjacent elevated areas of yarns and depressed areas of yarns, the lowered areas of the textile fabric having a lowered area depth that is deeper than a depressed area depth
Wherein additional melted resin from additional low melt particles deposited on the textile fabric and melted is present within the lowered areas of the textile fabric at a higher concentration than within the raised areas of the textile fabric and the additional melted particle resin in the lowered areas of the textile fabric is located below a level of the raised areas
Shultz teaches a method for making surface covering products in which a base layer comes into contact with a patterned embossing device and then accent particles or pellets are sprinkled or applied over the embossed base layer. (Abstract).
Shultz further teaches:
A macro-pattern embossed into the textile fabric, adjacent raised areas and adjacent lowered areas spaced at intervals wider than spacing between adjacent elevated areas of yarns and depressed areas of yarns, the lowered areas of the textile fabric having 
Wherein additional melted resin from additional low melt particles deposited on the textile fabric and melted is present within the lowered areas of the textile fabric at a higher concentration than within the raised areas of the textile fabric and the additional melted particle resin in the lowered areas of the textile fabric is located below a level of the raised areas (See Figure. 1 C, which clearly shows that the majority of the particles have been concentrated in the depressions formed by the embossing. Additionally, in Column 7, Lines 11 – 12, Shultz teaches “The sprinkled accent particles will have a tendency to settle more heavily into the embossed areas of the base layer.” In the Abstract, Schultz teaches that the embossed base layer is subjected to heat and/or pressure to consolidate the accent and color particles and form a preformed mass. This is interpreted as reading on the claimed melted resin.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the process of Shultz to add a decorative feature to the fabric of Sadato. One of ordinary skill would have been motivated to make this modification because Shultz teaches by using this process, surface covering products can be made in a continuous basis, which allow for quick and easy pattern changes while preventing unintentional deformations and smears of designs ([Column 1, Lines 45 – 60]).
As per claim 5, Sadato teaches:
A cushion layer attached to the barrier layer ([0118]: “It is preferred that the 

Response to Amendments
Applicant’s amendments to the claims, filed December 21, 2020, caused the withdrawal of the objection of claim 6 as being a substantial duplicate of claim 5 as set forth in the office action mailed October 20, 2020. Claim 6 has been cancelled. 
Applicant’s amendments to the claims, filed December 21, 2020, caused the withdrawal of the rejection of claims 3, 5, 6, and 22 as indefinite under 35 U.S.C. 112(b) as set forth in the office action filed October 20, 2020.

Response to Arguments
Applicant's arguments filed December 21, 2020, have been fully considered but they are not persuasive.
Applicant argues that in the elevated regions of Sadato, the yarns and filaments do not protrude above the polymer dots as claimed. Examiner respectfully disagrees. As defined by the amended claim, the melted resin is located within the plurality of gaps which are disposed among the fibers. The claim requires that surfaces of fibers or filaments protrude above the melted particle resin. As explained above, because the melted resin is provided within the gaps of the yarn, i.e. the interior of the yarn, it would naturally follow that surface fibers or filaments would protrude above the melted resin. Examiner also notes that Applicant’s arguments with regards to the surface filaments not being free of melted resin is not commensurate in scope with claim 1 as 
Applicant argues that Zafiroglu teaches keeping the adhesive out of the outer strata of the fibers. Examiner respectfully disagrees. Fig. 2 referred to by Applicant shows an embossed web. The presence of activated adhesive 6 in the depressed regions is not seen as the same as the adhesive not being present in the outer strata of the fibers, as the depressed regions would have their own outer strata. Therefore, the activated adhesive can be present in the depressed region, while also present in the upper strata of the fibers in this depressed region.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789